DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/29/2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
Regarding amended independent claims 10 and 12, as amended, Applicant argues that Brugger does not disclose hardening the resin (Remarks, page 13). It is obvious from the description of Fig. 4 in Applicant’s Remarks (pages 12-13, filed 6/29/2022) the material is being hardened. It would not make sense to leave it in a liquid state, which would render the probe not functional.
Applicant’s arguments with respect to independent claim(s) 1 and 7 have been considered but are moot because the amendments to the independent claims have resulted in a change of scope of the claims, resulting in a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0134607 A1 Ishihara (herein “Ishihara”) in view of US 2007/0179485 A1 Yeik et al. (herein “Yeik”).
Regarding claim 1, Ishihara discloses in Fig. 3, an optical fiber probe (6) comprising:
an optical fiber (14) configured to receive light inputted from a light source;
a reflection part (17) configured to reflect the inputted light in the direction of a cylindrical surface; and
a transparent window (18) comprising an incidence surface and an output surface, the incidence surface coupled to the cylindrical surface of the reflection part.
Ishihara is silent as to the output surface comprising a concave or convex curvature thereof different from a curvature of the cylindrical surface. However, Yeik discloses in Fig. 18, an endoscope optical system having an output surface (930A) comprising a curvature thereof different from a curvature of the cylindrical surface (paras [0088, 0143, 0144]). Furthermore, Ishihara and Yeik are silent as to a refractive index of the 15transparent window is determined by refractive indexes of the reflection part and air. However, both the reflection part and air would impact the refractive indexes. Yeik discusses backscattering (Abstract). It would have been obvious to one of ordinary skill in the art to factor this in and adjust the refractive index of the window accordingly. Optimizing the back scattering, by adjusting the indices of refraction would have been obvious to one of ordinary skill in the art so as to ensure the transmitted signal is strong. 
It would have been obvious to one of ordinary skill in the art to include the curvature taught by Yeik so as to optimize the output signal. Furthermore, Examiner notes that Applicant’s Specification discloses the output surface may be flat, having a curvature of infinite (Specification, page 6, lines 13-15).
Regarding claim 7, Ishihara discloses in Fig. 3, an optical fiber probe (6) comprising:
an optical fiber (14) configured to receive light inputted from a light source;
a first fiber (37, Fig. 9) configured to expand the inputted light; 
10a GRIN fiber (16) configured to focus the expanded light; 
a second fiber (37, Fig. 9); and 
a transparent window (18) coupled to the cylindrical surface of the second fiber and configured to reduce astigmatism for the totally reflected light, 
wherein the transparent window (18) comprising an incidence surface and an output surface, the incidence surface coupled to the cylindrical surface of the reflection part.
Ishihara is silent as to the output surface comprising a concave or convex curvature thereof different from a curvature of the cylindrical surface. However, Yeik discloses in Fig. 18, an endoscope optical system having an output surface (930A) comprising a curvature thereof different from a curvature of the cylindrical surface (paras [0088, 0143, 0144]). Furthermore, Ishihara and Yeik are silent as to a refractive index of the 15transparent window is determined by refractive indexes of the reflection part and air. However, both the reflection part and air would impact the refractive indexes. Yeik discusses backscattering (Abstract). It would have been obvious to one of ordinary skill in the art to factor this in and adjust the refractive index of the window accordingly. Optimizing the back scattering, by adjusting the indices of refraction would have been obvious to one of ordinary skill in the art so as to ensure the transmitted signal is strong. 
It would have been obvious to one of ordinary skill in the art to include the curvature taught by Yeik so as to optimize the output signal. Furthermore, Examiner notes that Applicant’s Specification discloses the output surface may be flat, having a curvature of infinite (Specification, page 6, lines 13-15).


Claims 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0134607 A1 Ishihara (herein “Ishihara”) in view of US 2007/0179485 A1 Yeik et al. (herein “Yeik”) in further view of US 5,912,764 Togino (herein “Togino”).
Regarding claims 4, 5, and 9, Ishihara and Yeik are silent as to the reflection layer is a no-core fiber comprising a portion thereof polished such that the focused light undergoes total reflection. However, Togino discloses the reflection layer is a no-core fiber comprising a portion thereof polished such that the focused light undergoes total reflection (col. 4, lines 39-58). It would have been obvious to one of ordinary skill in the art to have the light undergo total reflection so as to maximize the output signal. 
Regarding claim 6, Ishihara, Yeik, and Togino are silent as to the transparent window is of an 5epoxy resin material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use epoxy resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Epoxy resin is well known, readily, available, cost effective, and has known properties. 
Ishihara and Yeik are silent as to the reflection layer is a no-core fiber comprising a portion thereof polished such that the focused light undergoes total reflection. However, Togino discloses the reflection layer is a no-core fiber comprising a portion thereof polished such that the focused light undergoes total reflection (col. 4, lines 39-58). It would have been obvious to one of ordinary skill in the art to have the light undergo total reflection so as to maximize the output signal. 

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/72076 A1 Brugger et al. (herein “Brugger”).
Regarding claims 10, and 12-16, Brugger discloses a method for manufacturing an optical fiber probe, the method comprising: 5contacting a cylindrical surface of an optical fiber probe, the cylindrical surface configured to output light inputted to the optical fiber probe; and 10separating the optical fiber probe from the substrate (see English translation of document); wherein the first substrate comprises a coating agent coated thereon, the coating agent configured to prevent adhesion between the resin and the first substrate, and the first substrate comprises a concave shape, a convex shape or a flat shape (see page 9, flat shape shown in figures); coating a PDMS in a liquid state onto a second substrate; and 15manufacturing the first substrate by hardening the PDMS, wherein the second substrate comprises a concave shape, a convex shape or a flat shape (see page 9, flat shape shown in figures).
Brugger is silent as to using an epoxy resin material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use epoxy resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416. Epoxy resins are well known, readily, available, cost effective, and have known properties. Optimizing the amount of resin to be used would require only routine skill in the art, as too little would be ineffective, and too much would be bulky. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2874                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2874